Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/ Restriction
Claim 1 is allowable. Claims 17-18, 20, 29-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species set forth in the Office action mailed on 07/03/2019, is hereby withdrawn and claims 17-18, 20, 29-30, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wanli Wu on 08/09/2022.

The application has been amended as follows: 
	Claim 1: A composite cathode active material comprising:
a core comprising
a plurality of primary particles comprising a nickel-containing first lithium transition metal oxide having a layered crystal structure, and 
a grain boundary between adjacent primary particles of the plurality of primary particles; and
a shell on the core, the shell comprising a second lithium transition metal oxide having a spinel crystal structure,
wherein the grain boundary comprises a first composition having a spinel crystal structure,
wherein a concentration of manganese in the grain boundary is greater than a concentration of manganese in the primary particles, 
wherein the second lithium transition metal oxide is represented by Formula 7:
Formula 7
Lia Mnb Coc M5’d O4
wherein, in Formula 7,
M5’ comprises vanadium, chromium, iron, zirconium, rhenium, aluminum, boron, germanium, ruthenium, tin, titanium, niobium, molybdenum, or platinum,
0.9≤a≤1.1, 0<b<2.0, 0<c<2.0, 0≤d<0.1, and b+c+d=2.
Claim 4: The composite cathode active material of claim 1, wherein at least 50% of the grain boundaries between the adjacent primary particles of the plurality of primary particles comprise the first composition.
Claim 7: The composite cathode active material of claim 1, wherein the core comprises a first grain boundary and a second grain boundary,
wherein the first grain boundary and the second grain boundary are located directly on a same primary particle of the plurality of primary particles, and
wherein the first grain boundary and the second grain boundary intersect at an angle determined by a shape of the same primary particle.
Claim 17: in line 2, please change “first lithium transition metal oxide” into “nickel-containing first lithium transition metal oxide”.
Claim 18, in line 2, please change “first lithium transition metal oxide” into “nickel-containing first lithium transition metal oxide”.
Claim 20, in line 2, please change “first lithium transition metal oxide” into “nickel-containing first lithium transition metal oxide”.
Claim 31, in line 2, please change “first lithium transition metal oxide” into “nickel-containing first lithium transition metal oxide”.
Please cancel claim 21-22 and 32.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of the claim amendment on 08/09/2022, the prior art of record does not anticipate or render fairly obvious in combination with all the limitations of the claimed invention as cited in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726